Case 2:19-cv-07952-FMO-MAA Document 35 Filed 11/18/19 Page 1 of 1 Page ID #:181



    1

    2
                                                                                   11/18/2019
    3
                                                                                     CW
    4

    5

    6

    7

    8                          UNITED STATES DISTRICT COURT
    9                        CENTRAL DISTRICT OF CALIFORNIA
   10

   11 FOUR JAYS MUSIC COMPANY and                        Case No. 2:19-cv-07952-FMO-MAA
        JULIA RIVA,
   12
                                 Plaintiffs,             Hon. Fernando M. Olguin
   13
             v.                                          ORDER RE: STIPULATION TO
   14                                                    EXTEND TIME TO RESPOND TO
        APPLE INC. et al.,                               FIRST AMENDED COMPLAINT
   15
                                 Defendants.             FAC served: Oct. 30, 2019
   16                                                    Current response date: Nov. 20, 2019
                                                         New response date: Dec. 30, 2019
   17

   18

   19

   20        It is hereby ordered that, for good cause shown, Apple Inc.’s deadline to
   21 respond to the First Amended Complaint shall be extended to December 30, 2019.

   22

   23 Dated: November 18, 2019                        /s/
   24                                             FERNANDO M. OLGUIN
                                                  UNITED STATES DISTRICT JUDGE
   25

   26

   27

   28
                                                     1
                  ORDER RE STIPULATION TO EXTEND TIME TO RESPOND TO FIRST AMENDED COMPLAINT
                                        Case No. 2:19-cv-07952-FMO-MAA
